Trust for Professional Managers on behalf of the Newgate Emerging Markets Fund Newgate Global Resources Fund DISTRIBUTION PLAN (12b-1 and Shareholder Servicing Plan) The following Distribution Plan (the “Plan”) has been adopted pursuant to Rule 12b-1 under the Investment Company Act of 1940, as amended (the “Act”), by Trust for Professional Managers (the “Trust”), a Delaware Statutory trust, on behalf of the Newgate Emerging Markets Fund and the Newgate Global Resources Fund (the “Funds”) and/or classes of the Funds, each a series of the Trust.The Plan has been approved by a majority of the Trust’s Board of Trustees (the “Board of Trustees”), including a majority of the Trustees who are not “interested persons” of the Trust, as defined by the Act, and who have no direct or indirect financial interest in the operation of the Plan or in any Rule 12b-1 Agreement (as defined below) (the “Disinterested Trustees”), cast in person at a meeting called for the purpose of voting on such Plan. In approving the Plan, the Board of Trustees determined that adoption of the Plan would be prudent and in the best interests of the Funds and its shareholders.Such approval by the Board of Trustees included a determination, in the exercise of its reasonable business judgment and in light of its fiduciary duties, that there is a reasonable likelihood that the Plan will benefit the Funds and their shareholders. The provisions of the Plan are as follows: 1. PAYMENTS BY THE FUND TO PROMOTE THE SALE OF FUND SHARES The Trust, on behalf of the Funds, will pay Quasar Distributors, LLC (the “Distributor”), as principal distributor of the Funds’ shares, a distribution fee of 0.35% of the average daily net assets attributable to Class A shares of the Funds in connection with the promotion and distribution of the Funds and the provision of personal services to shareholders, including, but not necessarily limited to, advertising, compensation to underwriters, dealers and selling personnel, the printing and mailing of prospectuses to other than current Fund shareholders, and the printing and mailing of sales literature.The distribution fee represents a 0.25% 12b-1 fee and 0.10% shareholder serving fee for Class A shares of the Funds.The Distributor may pay all or a portion of these fees to any registered securities dealer, financial institution or any other person (the “Recipient”) who renders assistance in distributing or promoting the sale of shares, or who provides certain shareholder services, pursuant to a written agreement (the “Rule 12b-1 or Shareholder Servicing Agreement”), forms of which are attached hereto as Appendix A and Appendix B with respect to the Funds.To the extent not so paid by the Distributor, such amounts may be retained by the Distributor.Payment of these fees shall be made monthly promptly following the close of the month. 1 2. RULE 12B-1 and SHAREHOLDER SERVICING AGREEMENTS (a)No Rule 12b-1 or Shareholder Servicing Agreement shall be entered into with respect to the Funds and no payments shall be made pursuant to any Rule 12b-1 or Shareholder Servicing Agreement, unless such Rule 12b-1 or Shareholder Servicing Agreement is in writing and the form of which has first been delivered to and approved by a vote of a majority of the Board of Trustees, and of the Disinterested Trustees, cast in person at a meeting called for the purpose of voting on such Rule 12b-1 or Shareholder Servicing Agreement.The form of Rule 12b-1 and Shareholder Servicing Agreements relating to the Fund attached hereto as Appendix A and Appendix B, respectively, has been approved by the Board of Trustees as specified above. (b)Any Rule 12b-1 Agreement or Shareholder Servicing Agreement shall describe the services to be performed by the Recipient and shall specify the amount of, or the method for determining, the compensation to the Recipient. (c)No Rule 12b-1 or Shareholder Servicing Agreement may be entered into unless it provides (i) that it may be terminated with respect to the Funds at any time, without the payment of any penalty, by vote of a majority of the outstanding shares of the Funds, or by vote of a majority of the Disinterested Trustees, on not more than 60 days’ written notice to the other party to the Rule 12b-1 or Shareholder Servicing Agreement, and (ii) that it shall automatically terminate in the event of its assignment. (d)Any Rule 12b-1 or Shareholder Servicing Agreement shall continue in effect for a period of more than one year from the date of its execution only if such continuance is specifically approved at least annually by a vote of a majority of the Board of Trustees, and of the Disinterested Trustees, cast in person at a meeting called for the purpose of voting on such Rule 12b-1 or Shareholder Servicing Agreement. 3. QUARTERLY REPORTS The Distributor shall provide to the Board of Trustees, and the Trustees shall review at least quarterly, a written report of all amounts expended pursuant to the Plan.This report shall include the identity of the Recipient of each payment and the purpose for which the amounts were expended and such other information as the Board of Trustees may reasonably request. 4. EFFECTIVE DATE AND DURATION OF THE PLAN The Plan shall become effective immediately upon approval by the vote of a majority of the Board of Trustees, and of the Disinterested Trustees, cast in person at a meeting called for the purpose of voting on the approval of the Plan.The Plan shall continue in effect with respect to the Funds for a period of one year from its effective date unless terminated pursuant to its terms.Thereafter, the Plan shall continue with respect to the Fund from year to year, provided that such continuance is approved at least annually by a vote of a majority of the Board of Trustees, and of the Disinterested Trustees, cast in person at a meeting called for the purpose of voting on such continuance.The Plan may be terminated with respect to the Funds at any time, without penalty, on not more than sixty (60) days’ written notice by a majority vote of the outstanding shares of the Funds, or by vote of a majority of the Disinterested Trustees, but the implementation of the Plan shall be deferred, and no payments or accruals shall be made thereunder, until the Board of Trustees, including the Disinterested Trustees, adopt a further resolution approving the implementation of the Plan. 2 5. SELECTION OF DISINTERESTED TRUSTEES During the period in which the Plan is effective, the selection and nomination of those Trustees who are Disinterested Trustees of the Trust shall be committed to the discretion of the Disinterested Trustees. 6. AMENDMENTS All material amendments of the Plan shall be in writing and shall be approved by a vote of a majority of the Board of Trustees, and of the Disinterested Trustees, cast in person at a meeting called for the purpose of voting on such amendment.In addition, the Plan may not be amended to increase materially the amount to be expended by the Funds hereunder without the approval by a majority vote of the outstanding shares of the Funds. 7. RECORDKEEPING The Trust shall preserve copies of the Plan, any Rule 12b-1 or Shareholder Servicing Agreement and all reports made pursuant to Section 3 hereof for a period of not less than six years from the date of this Plan, any such Rule 12b-1 or Shareholder Servicing Agreement or such reports, as the case may be, the first two years in an easily accessible place. 8. SEVERABILITY The provisions of this Plan are severable for each of the Funds, and whenever any action is taken with respect to the Plan as provided herein, the action must be taken separately for each Fund affected by the matter. Adopted by the Trust on November 4, 2008. 3 Appendix A Rule 12b-1 Related Agreement Quasar Distributors, LLC 615 East
